Response to Arguments
With regard to the Applicants’ remarks dated 11/29/2021:
Regarding the rejections of independent Claims 1, 10 and 16 under pre-AIA  U.S.C. 103(a), Applicants’ argument are persuasive. Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejections have been withdrawn. An updated search shows:
Coates et al. (US7266555B1) discloses in [Abstract] a virtual file system (“VFS”) to manage the files of the network storage system; [col 3 lines 13-16] shows the client computer issues local file system requests to conduct network storage system operations. In response, the storage port [converged controller] translates local file system requests to network storage system requests. Coates fails to teach all of the claimed limitations, including “a first converged controller” and “a second converged controller”, as in Claims 1, 10 and 16.
Examiner agrees that no better art exists to teach all of the claimed limitations as in independent claims 1, 10 and 16. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-20 are allowable.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TAN DOAN/Primary Examiner, Art Unit 2442